Case 3:14-cr-00175-WHA Document 956-55 Filed 12/31/18 Page 1 of 3




       EXHIBIT CCC
       Case 3:14-cr-00175-WHA Document 956-55 Filed 12/31/18 Page 2 of 3



CA L FI RE NE WS RE L E A S E
California Department of Forestry and Fire Protection
                CONTACT:     Michael Mohler                 RELEASE
                             Deputy Director                   DATE:      June 8, 2018
                             Phone: (619) 933-2357
                             Calfire.dutypio@fire.ca.gov




    CAL FIRE Investigators Determine Causes of 12 Wildfires in
   Mendocino, Humboldt, Butte, Sonoma, Lake, and Napa Counties
 Sacramento – After extensive and thorough investigations, CAL FIRE investigators
 have determined that 12 Northern California wildfires in the October 2017 Fire Siege
 were caused by electric power and distribution lines, conductors and the failure of
 power poles.

 The October 2017 Fire Siege involved more than 170 fires and burned at least 245,000
 acres in Northern California. About 11,000 firefighters from 17 states and Australia
 helped battle the blazes.

 CAL FIRE investigators were dispatched to the fires last year and immediately began
 working to determine their origin and cause. CAL FIRE investigators continue to
 investigate the remaining 2017 fires, both in October and December, and will release
 additional reports as they are completed. The cause of four Northern California fires
 were released on May 25.

 Below is a summary of the findings from the 12 completed investigations:

 The Redwood Fire, in Mendocino County, started the evening of Oct. 8 and burned a
 total of 36,523 acres, destroying 543 structures. There were nine civilian fatalities and
 no injuries to firefighters. CAL FIRE has determined the fire started in two locations and
 was caused by tree or parts of trees falling onto PG&E power lines.

 The Sulphur Fire, in Lake County, started the evening of Oct. 8 and burned a total of
 2,207 acres, destroying 162 structures. There were no injuries. CAL FIRE investigators
 determined the fire was caused by the failure of a PG&E owned power pole, resulting in
 the power lines and equipment coming in contact with the ground.

 The Cherokee Fire, in Butte County, started the evening of Oct. 8 and burned a total of
 8,417 acres, destroying 6 structures. There were no injuries. CAL FIRE investigators
 have determined the cause of the fire was a result of tree limbs coming into contact with
 PG&E power lines.

 The 37 Fire, in Sonoma County, started the evening of Oct. 9 and burned a total of
 1,660 acres, destroying 3 structures. There were no injuries. CAL FIRE investigators
 have determined the cause of the fire was electrical and was associated with the PG&E
 distribution lines in the area.
                                         *more*
      Case 3:14-cr-00175-WHA Document 956-55 Filed 12/31/18 Page 3 of 3
The Blue Fire, in Humboldt County, started the afternoon of Oct. 8 and burned a total
of 20 acres. There were no injuries. CAL FIRE investigators have determined a PG&E
power line conductor separated from a connector, causing the conductor to fall to the
ground, starting the fire.

The Norrbom, Adobe, Partrick, Pythian and Nuns fires were part of a series of fires that
merged in Sonoma and Napa counties. These fires started in the late-night hours of
Oct. 8 and burned a combined total of 56,556 acres, destroying 1355 structures. There
were three civilian fatalities.

       CAL FIRE investigators determined the Norrbom Fire was caused by a tree
       falling and coming in contact with PG&E power lines.

       CAL FIRE investigators determined the Adobe Fire was caused by a eucalyptus
       tree falling into a PG&E powerline.

       CAL FIRE investigators determined the Partrick Fire was caused by an oak tree
       falling into PG&E powerlines.

       CAL FIRE investigators determined the Pythian Fire was caused by a downed
       powerline after PG&E attempted to reenergize the line

       CAL FIRE investigators determined the Nuns Fire was caused by a broken top
       of a tree coming in contact with a power line.

The Pocket Fire, in Sonoma County, started the early morning hours of Oct. 9 and
burned a total of 17,357 acres, destroying 6 structures. There were no injuries. CAL
FIRE has determined the fire was caused by the top of an oak tree breaking and
coming into contact with PG&E power lines.

The Atlas Fire, in Napa County, started the evening of Oct. 8 and burned a total of
51,624 acres, destroying 783 structures. There were six civilian fatalities. CAL FIRE
investigators determined the fire started in two locations. At one location, it was
determined a large limb broke from a tree and came into contact with a PG&E power
line. At the second location, investigators determined a tree fell into the same line.

CAL FIRE’s investigations have been referred to the appropriate county District
Attorney’s offices for review in eight of the 12 fires – Sulphur, Blue, Norrbom, Partrick,
Pythian, Adobe, Pocket and Atlas – due to evidence of alleged violations of state law.

Californians are encouraged to remain vigilant and prepared for wildfire. For more
information on how to be prepared, visit www.readyforwildfire.org or www.fire.ca.gov

                                           ###
